





CITATION:
Thibodeau
v.
Thibodeau
, 2011
          ONCA 110



DATE: 20110210



DOCKET: C50496 & C50520



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.

In the Matter of the
          Bankruptcy of Rodney Blair Thibodeau, of the Town of Stouffville,
          in the Province of Ontario And in the Matter of an Appeal Made by
          Rodney Blair Thibodeau Under the
Family Law Rules
,
          O. Reg. 114/99, s. 38(1)




BETWEEN:



Darlene Joyce Thibodeau



Applicant (Respondent in Appeal)




and



Rodney Blair Thibodeau



Respondent (Appellant)




AND BETWEEN:



Darlene Joyce Thibodeau



Applicant (Respondent in Appeal)




and



The Bank of Nova Scotia, as assignee of Cyril Sapiro
          & Co. Ltd., Trustee of the Estate of Rodney Blair Thibodeau, a bankrupt



Respondent (Appellant)




Douglas Christie, for the
          appellant Rodney Blair Thibodeau

S.N. Zeitz, for the appellant Bank
          of Nova Scotia

Robert A. Klotz and N. Barmania, for the respondent



Heard: October 18, 2010



On appeal from the Order of Justice
          N. Backhouse of the Superior Court of Justice, dated May 11, 2009.



R.A. Blair J.A.:



INTRODUCTION

[1]

The principal issues on this appeal involve the interplay
    between the recovery of equalization payments under Ontarios family law
    legislation, and the equal division of assets among unsecured creditors under Canadas
    federal bankruptcy law.

[2]

Mrs. Thibodeau is entitled to an equalization payment
    of $264,468.69 from Mr. Thibodeau, now a bankrupt.  The arbitrators award granting that
    entitlement  and subsequently incorporated into a court order  stipulated
    that Mr. Thibodeau was to pay the equalization amount out of his share of the
    sale proceeds from the parties matrimonial home.  The first issue is whether her equalization
    claim has priority over the claims of other creditors in the bankrupt estate as
    a result of that award.  Justice
    Backhouse concluded that it does.

[3]

The second issue is whether the motion judge was
    entitled, as she did, to order the transfer of Mr. Thibodeaus
    bankruptcy-exempt RRSP to Mrs. Thibodeau in order to defray her claim to costs
    related to the equalization payment.

[4]

For the reasons that follow, I would allow the appeal.

THE CHRONOLOGY

[5]

The parties were engaged in lengthy and protracted
    matrimonial proceedings, which they ultimately referred to arbitration pursuant
    to a consent order granted by Nelson J. on January 18, 2007.  The order provided that the issues were to be
    determined by a mediation/arbitration conducted by Malcolm Kronby Q.C., a very
    experienced family law lawyer and mediator/arbitrator.  He was granted the authority to make all
    interim, interlocutory and final orders affecting the issues in the matrimonial
    proceedings as if he were a judge of the Superior Court.

[6]

Following the arbitration hearing, Mr. Kronby delivered
    a comprehensive award on May 7, 2008, in which he ordered, amongst other
    things, that:

a)

Mr.
    Thibodeau make an equalization payment to his wife in the amount of
    $264,468.69, with interest at 4% per annum from May 7, 2008 until the date of
    payment;

b)

Mr.
    Thibodeau pay a lump sum for arrears of spousal support to April 1, 2008 in the
    amount of $85,293.12, with interest at 4% per annum from that date;

c)

the
    jointly owned matrimonial home be sold, on consent,  and Mr. Thibodeau pay to Mrs. Thibodeau from
    his one-half share of the sale proceeds the amounts owing to her under (a) and
    (b) above.

[7]

On September 9, 2008, the arbitrator made a further
    award requiring Mr. Thibodeau to pay his wifes costs, fixed at $175,000, of
    which one-half, namely $87,500, was allocated to support.

[8]

On October 8, 2008, Mrs. Thibodeau brought a motion 
    returnable October 16, 2008  for an order pursuant to s. 59.5 (as it then
    existed) and s. 59.8 of the
Family Law
    Act
, R.S.O. 1990, c. F.3 incorporating the terms of the arbitration award
    into a court order.  The motion judge
    appears to have been of the view that at that time Mrs. Thibodeau also sought priority
    over her husbands share of the sale proceeds of the matrimonial home, but I do
    not see such a claim in the Notice of Motion (other than the claim to
    incorporate the arbitrators award that the equalization payment and the
    arrears of spousal support be paid out of those funds).  Nor do I see any claim for an order
    transferring Mr. Thibodeaus RRSP to her.

[9]

Mr. Thibodeau made an assignment in bankruptcy on
    October 16.

[10]

On the same day, Mrs. Thibodeau brought an urgent
    motion, returnable October 17, 2008, for leave to continue the proceedings in
    Superior Court and adding the Trustee in Bankruptcy as a party to the
    proceedings.  On October 17, the motion
    judge made an order incorporating the terms of the arbitration awards into her
    court order, facilitating the sale of the matrimonial home, and directing that
    Mr. Thibodeaus share of the net proceeds of sale be held in trust pending a
    determination of entitlement to the proceedings.  She also granted leave to Mrs. Thibodeau to
    continue the proceedings and added the Trustee as a party.  The remaining issues were adjourned.

[11]

Subsequently, on December 19, 2008, Registrar Nettie in
    Bankruptcy Court granted leave to the appellant, Bank of Nova Scotia, to stand
    in the place of the Trustee for the purpose of realizing upon the bankrupts
    approximate $302,000 net equity in the matrimonial home, subject to his wifes
    priority status for certain spousal support payments under the
Bankruptcy and Insolvency Act
, R.S.C.
    1985, c. B-3, s. 38 (BIA).  When the
    issues that led to the order under appeal came on before the motion judge again,
    on March 30, 2009, the Bank  which has an unsecured claim in the approximate
    amount of $169,000  sought an order that Mr. Thibodeaus share of the sale
    proceeds vest in the bankrupt estate to be distributed in accordance with s.
    136 of the BIA.

[12]

In the meantime, on February 3, 2009, Justice Paisley
    made an order, on consent, that:

[O]n an interim basis pending the
    determination of the priority dispute between Darlene Thibodeau and the Bank of
    Nova Scotia (as Assignee from the Trustee in Bankruptcy of the Estate of Rod
    Thibodeau of the trustees rights pursuant to the Order of Registrar Nettie
    dated December 19, 2008), Darlene Thibodeau receive the sum of $171,000 from
    the proceeds of sale currently held by Jack Laurion in trust.

[13]

As the motion judge noted, there was no
    characterization of the monies paid out pursuant to this Order in terms of
    spousal arrears or equalization payment.

ISSUES

[14]

The issues that need to be determined on the appeal are
    these:

a)

Did the motion judge err in granting Mrs. Thibodeaus
    claim for equalization payments priority over the claims of Mr. Thibodeaus
    unsecured bankruptcy creditors, with respect to his share of the proceeds of
    sale of the matrimonial home?

b)

Did
    the motion judge err in ordering the balance of Mr. Thibodeaus RRSP
    transferred to Mrs. Thibodeau?

ANALYSIS

The Priority Dispute

[15]

The motion judge based her decision principally on the
    following: she concluded that, because the arbitrator had directed Mrs.
    Thibodeaus equalization payment to be made out of Mr. Thibodeaus share of the
    proceeds of the matrimonial home, the order created an equitable trust in
    favour of Mrs. Thibodeau with respect to those proceeds which therefore
    entitled her to priority over the creditors in bankruptcy.  In this respect, she said:

The arbitration award clearly divided the husbands
    share of the sale proceeds of the matrimonial home to the extent necessary to
    pay the equalization payment owing to the wife.
The award effects a comprehensive
    and final division of the proceeds of the matrimonial home.
The disposition of all the proceeds is
    completely provided for.  The wife
    retained control through her ongoing joint ownership to prevent diversion of
    the payment.

Where a
    spouse agrees or is ordered to transfer property to another, the court will
    impose a trust on such property, enforceable against that spouses subsequent
    trustee.  Equity regards as done that
    which has been agreed to be done
. [Emphasis added; citations omitted]

The arbitration award has the character of both an agreement and a
    court order
.  The Trustee (and
    therefore the Bank as a result of the assignment) steps into the shoes of the
    bankrupt.  The trustees interest in the
    matrimonial home proceeds is subject to any existing equities including the
    obligation to direct the proceeds of sale to the wife to the extent necessary
    to satisfy the equalization. [Citations omitted.]


[Emphasis
    added.]

[16]

In response to this appeal, Mr. Klotz rested his
    submissions on behalf of Mrs. Thibodeau on the same ground.  He disavowed any reliance on a constructive
    trust or the concept of a charging order.  He argued that on any of the following four theories (which, he
    concedes, overlap to some extent) Mrs. Thibodeaus claim for priority ought to
    prevail:

a)

The arbitration award itself effected a division of
    property which pre-dated the bankruptcy, as a result of which Mr. Thibodeau had
    no property rights in the sale proceeds at the date of bankruptcy;

b)

The effect of the award was to impose an equitable
    trust on the proceeds, effective against the trustee in bankruptcy;

c)

Mr. Thibodeaus obligation to pay the specified monies
    out of a specific fund, imposes an equitable lien or equitable assignment on
    the sale proceeds; and

d)

The trustee  and its assignee, the Bank  step into
    Mr. Thibodeaus shoes and cannot resile from his obligation to direct the sale
    proceeds to Mrs. Thibodeau in accordance with the award.

[17]

For a number of reasons, I would not give effect to
    these submissions.

No Division of
    Property



[18]

First, I do not agree that the arbitrators award
    effected a division of property prior to the date of bankruptcy, in the sense
    that it divided
Mr. Thibodeaus

share
of the proceeds of sale, as a result
    of which Mr. Thibodeau had no property rights in the sale proceeds to pass to
    the trustee in bankruptcy as of that date.

[19]

The award divided the matrimonial home by providing
    that it be sold, as agreed by the parties.  It divided the proceeds of that sale, and did so explicitly by providing
    that the parties will
share equally
the net proceeds of sale (emphasis added.)  But it did not [divide] the husbands share of the sale proceeds of the
    matrimonial home to the extent necessary to pay the equalization payment owing
    to the wife, as the motion judge determined.  Had the arbitrator contemplated such a result, he would not have
    provided for an
equal sharing
of the
    net proceeds, in my opinion.  What he did
     as I read his award -- was to create a mechanism to facilitate the enforcement
    of Mrs. Thibodeaus equalization payment as between her and her husband.  That this was his concern is apparent from
    the paragraph in the award dealing directly with the disposition of the sale
    proceeds:

As agreed by the parties
    the matrimonial home will be sold.  The
    parties will
share equally the net
    proceeds of sale
, and Mr. Thibodeau will pay to Mrs. Thibodeau from his
    share of the net proceeds of sale the amounts owing to her under [the
    provisions of the award dealing with lump sum arrears of support and the
    equalization payment].
Because of the conflict between the parties
    I am concerned that the sale of the home be concluded expeditiously and in an
    orderly manner, so I will retain ancillary jurisdiction
to issue whatever
    directions may be required at the request of either party concerning the sale
    of the home, including a direction that the proceeds of sale be held in trust
    until distributed. [Emphasis added.]

[20]

The concern was justified, and the arguments advanced
    on behalf of Mrs. Thibodeau would have more force if only the dynamics between
    the spouses are to be taken into account.  A spouse entitled to an equalization payment is an unsecured creditor of
    the payor spouse, however, and when bankruptcy intervenes, there are broader
    considerations at play.  Other unsecured
    creditors have rights as well.  I note
    the arbitrators caveat that he would retain ancillary jurisdiction to issue
    directions, including a direction that the proceeds of sale be held in trust
    until distributed.   This, in itself, reinforces
    the view that he had made no trust-like order dividing Mr. Thibodeaus share of
    the sale proceeds of the matrimonial home at that point.

No Equitable Trust Imposed by the Arbitrators Award

[21]

I turn now to the respondents primary argument, namely
    that the effect of the arbitration award was to impose an equitable trust on
    the proceeds, effective against the trustee in bankruptcy  an argument that I
    reject as well.

The Equitable Maxim: Equity Regards As Done That Which
    Ought To Have Been Done

[22]

The motion judge placed considerable reliance upon the
    maxim that equity regards as done that which ought to have been done (or, as
    she put it, that which has been agreed to be done.)  The maxim does not assist Mrs. Thibodeau in
    the circumstances, however.  It simply
    begs the question: what ought to have been done?  Once the bankruptcy intervened, there were two
    conflicting tensions at work with respect to that question: ought the
    equalization payment to have been made out of Mr. Thibodeaus share of the
    proceeds of sale as ordered, or ought Mr. Thibodeaus assets, including his
    share of the proceeds of sale, be distributed equally amongst his unsecured
    creditors, of which Mrs. Thibodeau is but one?

[23]

The resolution of this conflict depends upon whether an
    equalization payee spouse in Mrs. Thibodeaus position is entitled to priority
    over the payor spouses unsecured bankruptcy creditors.  Only after that determination has been made
    can equity know what ought to have been done in the circumstances, because 
    to repeat  if Mrs. Thibodeau does not have priority, then the assets are to be
    distributed
pari passu
amongst the
    unsecured creditors in accordance with the scheme of the BIA, and it cannot be
    said that some other distribution ought to have been done.  Equity does not regard as done that which
ought not
to be done as a matter of law.

[24]

Thus, it is circular to use the equitable maxim to
    resolve the priority problem here.



Equitable Trust

[25]

Properly, Mr. Klotz does not argue that merely because
    Mrs. Thibodeau has a judgment for the payment of money she is in some kind of
    preferred position.   Instead, he submits
    that the arbitrators award itself (as incorporated into the court order) created
    a trust-like obligation against Mr. Thibodeaus share of the sale proceeds on
    general equitable principles.  Therefore,
    he contends, the proceeds were never the property of the bankrupt under the BIA
    and never passed to the trustee in bankruptcy for distribution to the
    creditors.

[26]

I accept at the outset that an agreement between
    spouses transferring or agreeing to transfer property from one to another  in
    a fashion analogous to an agreement of purchase and sale  transfers an
    equitable interest in the property to the transferee spouse.  There is no reason why a court order for the
    transfer of property in the same way should not have the same effect from the
    date the order is made.  The upshot of such
    an agreement or order is to impose a trust or trust-like condition on the
    property, rendering the payee spouses claim enforceable against the payors
    trustee in bankruptcy.  Many of the
    authorities cited by Mr. Klotz on behalf of Mrs. Thibodeau fall into that
    category.  See, for example,
Klymas v. Burkholder
(1976), 22 C.B.R.
    (N.S.) 216 (Ont. Co. Ct.);
Pulzoni v.
    Pulzoni
(1982), 25 R.P.R. 72 (Ont. H.C.J.);
Re Lee
(1995), 58 A.C.W.S. (3d) 547 (Ont. Gen. Div.);
Godfrey v. Godfrey
(1996), 19 R.F.L. (4th)
    58 (Ont. Gen. Div.);
In re Wells
, 160
    B.R. 726 (Bkrtcy. N.D.N.Y. 1993);
In re
    Peterson
, 133 B.R. 508 (Bkrtcy. W.D. Mo. 1991);
Re Michiels
(1991), 14 Fam. L.R. 587 (Fam. Ct. of Australia);
Mountney v. Treharne
, [2002] 2 F.L.R.
    930 (Eng. C.A.).

[27]

It may be for this reason that the respondent attempts
    to characterize the arbitrators award as both an agreement and an order, a
    characterization accepted by the motion judge.  No authority is cited for this proposition, and I am puzzled by it.  The award is the result of a process to which
    the parties agreed  and they agreed to be bound by the outcome  but the award
    itself does not have the character of an agreement.  No doubt many litigants who disagree
    profoundly with an arbitrators award, made at the end of such a consensual
    process, would be surprised to learn that they had agreed to the terms of the
    award.

[28]

There is no agreement here, and the foregoing line of
    jurisprudence is of little assistance in resolving this matter.

[29]

However, there is an award  now incorporated into a
    court order  providing that Mr. Thibodeau will pay ... from his share of the
    net proceeds of sale [the amount of the equalization payment].  The real issue is whether that award/order is
    sufficient to elevate Mrs. Thibodeaus status in the bankruptcy proceedings
    from that of unsecured creditor to that of a preferred creditor by way of some
    form of equitable trust.  In my opinion,
    it is not.

[30]

Had the arbitrator intended that his award would have
    the effect of transferring a property interest in, or creating a charge
    against, or a trust-like interest in, Mr. Thibodeaus share of the sale
    proceeds, he would have resorted to his full powers under s. 9(1) of the
Family Law Act
and considered whether
    such an award was appropriate in the circumstances.  He possessed those powers by virtue of the
    parties agreement that he could exercise all of the authority of a Superior
    Court judge.  Nothing in his reasons
    points to his having done so.  This may
    well be because no case for the granting of such exceptional and intrusive
    relief was made out on the record before him.

[31]

Section 9(1) of the
Family
    Law Act
clothes the court with its statutory authority to grant remedies in
    the context of an equalization of net family property application under s. 7 of
    the
Family Law Act
.  It sets out a series of options and, as Walsh
    J. observed, in
Marsham v. Marsham
(1987), 59 O.R. (2d) 609 (H.C.J.), at pp. 622 and 625, equips the court with a
    most extensive and comprehensive choice of powers, and the flexibility
    required to enable it to choose the most appropriate method of satisfying the
    equalization entitlement the court has previously determined.  This does not mean, however, that s. 9(1)
    contemplates an indiscriminate resort to the enhanced remedies it provides
    for.  In my view, as I shall explain, it
    does not.

[32]

In summary, the choices available under s. 9(1) are (a)
    that the whole amount be paid; (b) that, in addition, security may be imposed,
    or the property transferred to or in trust for, or vested in, the receiving
    spouse absolutely, for life, or for a term of years; and (c) if necessary, to
    avoid hardship, the whole amount may be paid in instalments, not to exceed a
    period of 10 years.
[1]
Here, the arbitrator chose to resort to the
    first of the powers available to him, namely, the making of an order that the
    whole amount of the equalization entitlement be paid  to which he added, as an
    enforcement mechanism between the spouses, that the amount owing would be paid
    out of the appellants share of the proceeds of sale of the matrimonial home.  He made no further order under s. 9(1),
    opting instead to retain jurisdiction should any difficulties arise with
    respect to the enforcement of the equalization payment as between the
    parties.

[33]

The choice of s. 9(1) remedies was the arbitrators to
    make, keeping in mind that the record must demonstrate a real need for such a
    protective order, given its potential impact on absent third parties.  Respectfully, it was not for the motion judge
    to alter or rectify his award in view of intervening events under the pretext
    of determining an enforcement motion pursuant to s. 59.8 of the
Family Law Act
, which permits the court
    to incorporate the terms of an arbitration award into a court order.  I shall address the s.
59.8  point
more fully later.

[34]

In the meantime, I return to a review of the
    jurisprudence relied upon by the respondent.

[35]

There is some authority at the Superior Court level to
    the effect that an order in the form awarded by the arbitrator may create a
    trust-like obligation in favour

of
    the payee spouse  on other than transfer of property grounds  and thereby trump
    the interest of the trustee in bankruptcy and, accordingly, of the other
    unsecured creditors of the bankrupt payor spouse.  See
Re
    Gilmour
(1997), 9 C.B.R. (4th) 191 (Ont. Gen. Div.);
Re Coulthard
(2003), 349 A.R. 397 (Registrar in Bankruptcy);
Dhala v. Dhala
(2006), 410 A.R. 74 (Q.B.).  Respectfully, I do not think those
    authorities provide an accurate statement of the law in the context of a
    priority dispute of this nature involving the interface between Ontarios family
    law equalization payment regime and the distribution of a bankrupt equalization
    payors assets pursuant to Canadas federal bankruptcy scheme.  I say this for the following reasons.

[36]

First, the Ontario family law regime with respect to
    equalization payments dovetails effectively with the federal distribution
    scheme dealing with the distribution of assets in the event of bankruptcy.

[37]

Unlike its predecessor  the
Family Law Reform Act
, R.S.O. 1980, c. 152, which featured a
    division of property scheme  Ontarios
Family
    Law Act
adopted an equalization payment regime.  Separating spouses are not entitled to
    receive a division of property.  Rather,
    they are entitled (generally speaking) to receive one-half of the
value
of the property accumulated during
    the marriage.  An equalization
payment
is the chosen legislative
    default position.  On the bankruptcy
    side, unsecured creditors are to be treated equally and the bankrupts assets
    to be distributed amongst them equally subject to the scheme provided in s. 136
    of the BIA.  Parliament has not accorded
    any preferred or secured position to a claim for an equalization payment.  While it has recently chosen to amend the BIA
    to give certain debts or liabilities arising in relation to claims for support
    and/or alimony a preferred status
[2]
,
    Parliament has made no such provision for equalization claims in relation to
    family property.

[38]

Secondly, it is clear from the authorities and the
    scheme of the
legislation, that
a spouse entitled to
    receive an equalization payment is a creditor of the payor spouse.  And an unsecured creditor at that.  As Galligan J.A. observed in
Berdette v. Berdette
(1991), 3 O.R. (3d)
    513 (C.A.), at pp. 524-25:

The intent of this legislation is to establish
    partnership and equal sharing of property accumulated during marriage.  That intent is not
effected
,
    however, by the sharing of the assets themselves as was done under the
Family Law Reform Act
, R.S.O. 1980, c.
    152, which preceded the F.L.A.  It is
    done by the sharing of the
value
of
    the assets.  The distinction is crucial
    and is one that is not infrequently overlooked.  For example, in his Annotation to
Rawluk
    v. Rawluk
, [1990] 1 S.C.R. 70 [other citations omitted] ... Professor James
    G. McLeod speaks of a statute that, by its terms, provides for the equitable
    distribution of property.  In my view,
    the definition of net family property contained in s. 4(1), the opening words
    of s. 4(2), s. 5(1), and s. 5(6), all show that
the F.L.A. does not provide
    for the distribution of property.  Rather, it provides for the payment of money when the net family
    property of one spouse is less than that of the other
.

I make particular
    reference to s. 4(1), which defines net family property as the
value
of all property which a spouse
    owns on valuation day.  In this way, net
    family property is distinct in nature from property in the statutory sense
    found in s. 4(1) and from the word property in its ordinary sense.

[Underlining
    added.]

See also
Shea v. Fraser
(2007), 85 O.R. (3d) 28 (C.A.), at para.
27;
Schreyer v. Schreyer
(2009), 70 R.F.L. (6th) 237 (Man. C.A.) at paras.

125-132;
Burson v. Burson
(1990), 29 R.F.L. (3d)
    454 (Ont. Gen. Div.); and
Gaudet
    (Litigation Guardian of) v. Young Estate
(1995), 11 R.F.L. (4th) 284 (Ont.
    Gen. Div.).


[39]

Given its powers under s. 9(1) of the
Family Law Act
, the court
can
impose a legal relationship between
    the spouses other than a debtor-creditor relationship pursuant to the
    equalization process, if the record justifies such exceptional and intrusive
    action.  The court can order the transfer
    to or vesting of property in one of the spouses.  It can order the creation of trusts of
    property or a charge against property in favour of one spouse with respect to
    the other spouses property.  But, as
    noted, the arbitrator took none of these steps in this action, and the record does
    not appear to have warranted such steps in any event.

[40]

It bears highlighting here that the enhanced remedies
    available under s. 9(1) of the
Family Law
    Act
give rise to
proprietary
rights in the spouse benefitting from the order.  They are therefore exceptions in an
    equalization
payment
regime and give
    rights that may affect third parties of whom the
trier
may be unaware and who are not represented in the proceedings.  It follows, in my view, that these remedies
    should not be imposed indiscriminately or
routinely,
and only if there is a real need and there are sound reasons on the record for
    doing so.

[41]

Indeed, lower courts have recognized the need for a
    principled approach to the application of an enhanced s. 9(1) remedy.  Such orders are to be made only where there
    is a real need for
them,
after all relevant
    considerations have been taken into account, and not as a matter of
    course.  As Whalen J. stressed, in
Colquhoun v. Colquhoun
, 2007 CarswellOnt
    18 (S.C.), at para. 168, [t]here must be
a
    proven concern
that payment [of an ordered equalization payment] will not
    be honoured (emphasis added) before the court can order the transfer or
    partition and sale of property under s. 9(1).

[42]

The onus is on the party seeking such an order, and as
    a general rule the courts discretion will only be exercised in favour of a s.
    9(1) order where it is established  based on the targeted spouses previous
    actions and reasonably anticipated future behaviour -- that the equalization
    payment order granted will not likely be complied with in the absence of
    additional, more intrusive provisions:
Kennedy v. Sinclair
(2001), 18 R.F.L.
    (5th) 91 (Ont. S.C.), at para. 45;
Lynch
    v. Segal
(2006), 82 O.R. (3d) 641 (C.A.), at para. 32;
Raymond v. Raymond
(2008), 64 R.F.L. (6th) 160 (Ont. S.C.);
Alldred v. Alldred
, [1998] O.J. No. 3606
    (Gen. Div.);
McDonald v. McDonald
(1994), 5 R.F.L. (4th) 215 (Ont. Gen. Div.), affd (1997), 33 R.F.L. (4th) 425
    (C.A.).

[43]

Accordingly, in my view, an order providing that an
    equalization payment to one spouse is to be made out of the payor spouses
    share of the proceeds of the sale of the matrimonial home, without more, does
    not create property rights in the payee spouse equitable, securitized, or
    otherwise.  Absent clear language pointing
    to the trier of facts intention to order the transfer or vesting of a payor
    spouses assets, or the creation of security, or the imposition of a trust-like
    obligation, in satisfaction of the equalization payment, courts should be wary
    of giving effect to a proprietary right form of disposition, lest (a) what the legislature
    has clearly decided is to be an equalization regime is inadvertently
    transformed into a division of property regime under the guise of protecting a
    payee spouses right to receive the equalization payment awarded, and (b)
    otherwise legitimate claims of third parties be subverted and bankruptcy
    priorities reversed.

[44]

I recognize there are policy arguments at play
    here.  On the one hand, spouses  often women
    need protection to ensure that their just share of the value of the property
    accumulated during marriage will be paid by recalcitrant former spouses.  These concerns are important, but can often
    be addressed without affecting the rights of other innocent third parties, as
    the arbitrator did in this case, for example, by crafting an enforcement
    mechanism providing for payment out of Mr. Thibodeaus share of the proceeds 
    an obligation enforceable as between the spouses.  On the other hand, what is at issue in terms
    of enforcement and access to assets as between spouses, one-on-one, takes on a
    broader dimension in the insolvency context where third party interests are
    involved.  And this gives rise to the
    counter policy argument: equalization payee spouses are unsecured creditors,
    and, like other unsecured creditors, should not receive higher protection one
    against the other.

[45]

Parliament and the Ontario legislature have opted for the
    interlocking regimes described above, however.  It is for them, and not for the courts, to make these difficult policy
    choices.

[46]

Thirdly, the Alberta authorities 
Coulthard
and
Dhala

    referred to above are distinguishable on two bases.  Alberta, unlike Ontario, has opted for a
    division of property regime with respect to the division of family
    property.  In addition, and with that
    environment in mind, the court in both instances concluded that the intention
    and effect of the order in question directing payment from the payor spouses
    share of the proceeds of sale of the matrimonial home was to create a charge
    against those funds making the equalization payee spouse a secured creditor
    under the BIA.  I have concluded that the
    arbitrators order does not do so in this case.  Further, there is jurisprudence in Ontario deciding that a charge
    against a fund does not constitute the holder of the charge a secured creditor
    under the BIA: see
Re Bright
(1981),
    33 O.R. (2d) 219 (H.C.J.).  It is not
    necessary to resolve these differences here, however, because Mr. Klotz does
    not seek to uphold the motion judges decision on the basis that the
    arbitrators award created a charge against Mr. Thibodeaus share of the
    proceeds.

[47]

Fourthly, I am not prepared to adopt the reasoning advanced
    in
Re Gilmour
, and relied upon by the
    motion judge, in these circumstances.  In
Re Gilmour
the court had awarded an
    equalization payment in favour of the husband.  The order provided that the wife was to direct the equalization payment
    to be made from her portion of the sale proceeds of the matrimonial home.  In this respect, the order incorporated the
    terms of Minutes of Settlement to that effect.  The wife subsequently went bankrupt.  Greer J. held that the husbands entitlement to the equalization payment
    had priority over the rights of the trustee in bankruptcy.  She did
so on
two
    grounds.  She concluded that the terms of
    the order imposed a trust on the funds, in favour of the payee spouse, from the
    time the order was made, and therefore that the funds did not constitute
    property of the bankrupt that would pass to the trustee.  In addition, she relied upon the principle of
    equitable assignment, to which I will return later in these reasons.

[48]

Respectfully, I do not accept either the imposition of
    a trust or the equitable assignment line of the
Gilmour
reasoning.

[49]

I have described above why I am not persuaded that an
    order for payment of a debt out of the proceeds of sale of a matrimonial home,
    without more, creates a trust-like relationship, or a charge, in relation to
    the proceeds.  It does not effect a
    division of the payors portion of the sale proceeds.  It is not equivalent to an order pursuant to
    s. 9(1
)(
b),(c) or (d) of the
Family Law Act
.  A payee
    spouse entitled to an equalization payment is an unsecured creditor of the
    payor spouse in Ontario, and Parliament has specifically declined to enhance
    that status to one of preferred or secured creditor in the scheme of
    distribution provided for under the BIA which brings the concerns of other
    legitimate creditors into play as well.  To
    reiterate, judges should be wary about interpreting orders that are principally
    designed to assist one spouse in his or her efforts to enforce the order
    vis-à-vis the other spouse in a fashion that gives the payee spouse an
    advantage over third parties whose interests are at stake and who were not
    before the arbitrator or court at the time the award/order was made.

[50]

This view is consistent with that taken by the Supreme
    Court of Canada and other courts in cases concerning remedial trusts.  It is well established that a remedial
    constructive trust is a remedy that may be imposed where good conscience so
    requires:
Soulos v. Korkontzilas
, [1997]
    2 S.C.R. 217, at para. 34.  To be fair,
    Mr. Klotz does not seek to rely upon the imposition of a constructive trust in
    the traditional sense.  However, he does
    seek to rely upon an interpretation of the arbitrators award that would impose
    a trust-like claim in favour of Mrs. Thibodeau against her husbands share of
    the sale proceeds.  This is tantamount to
    saying that the award/order gave rise to a remedial trust.

[51]

Soulos
and
    other authorities have stressed the importance of taking into account the
    interests of affected third parties when considering the granting of relief on
    constructive or remedial trust principles.  As Ferrier J. observed, in
McCoy
    v. Hucker
[1998] O.J. No. 2831 (Gen. Div.), at para. 19, [a] constructive
    trust is not meant to be a tactical tool used routinely in family law cases.  In
Soulos
the Court expressly recognized, however, that [the inquiry into good
    conscience] is informed by the absence of an indication that a constructive
    trust
would have an unfair or unjust
    effect
on the defendant
or third
    parties
, matters which equity has always taken into account (para. 34;
    emphasis added).  As explained by McLachlin
    J., it is one of the criteria for the granting of a constructive trust, that
    there must be no factors which would render imposition of a constructive trust
    unjust in all the circumstances of the case;
e.g., the interests of intervening creditors must be protected
 (emphasis
    added.)

[52]

The same may be said, in my view, for the creation of
    an equitable trust against a fund or property in some other guise.

[53]

Lastly, the motion judge referred to the unpalatable
    circumstance of a bankrupt seeking to use the bankruptcy system simply to avoid
    complying with his or her financial obligations on the dissolution of
    marriage.  Other judges have done so as
    well.  The concern is misplaced in this
    context, in my view, and fails to give credit to the supervisory nature of the
    judiciarys role in bankruptcy proceedings.

[54]

If a bankrupt is seen to be using the bankruptcy system
    to avoid paying legitimate claims, including the claims of his or her spouse,
    such considerations are properly dealt with at the bankruptcy discharge stage 
    either by way of refusal or the imposition of terms and conditions of
    discharge, which benefit all creditors equally as the bankruptcy scheme of
    distribution envisages.  In my view,
    however, the perception that one spouse is attempting to use a bankruptcy
    proceeding as a means of defeating the other spouses claims under the
Family Law Act
does not in itself
    justify the retroactive creation of a remedial trust-like claim, or the
    strained interpretation of the terms of an existing order, in what is
    essentially an indirect attempt to re-order priorities in the bankruptcy.   Statements expressing a contrary sentiment in
    such cases as
Re Hughes
(October 23,
    1997), 32-071120(Ont. Gen. Div.) and
Coathup
    v. Coathup
, [2000] O.J. No. 289 (S.C.), affd [2001] O.J. No. 1851 (C.A.)
    were not made in the foregoing context, and to the extent they suggest
    otherwise in the present context, I respectfully disagree.

[55]

In the end, then, I do not accept the argument that the
    effect of the arbitrators award was to impose an equitable trust on the
    proceeds, effective against the trustee in bankruptcy.

Equitable
    Assignment

[56]

Nor would I give effect to the somewhat overlapping
    submission that Mr. Thibodeaus obligation to pay the specified monies out of a
    specific fund, created an equitable lien or equitable assignment on his share
    of the proceeds of sale.

[57]

The law of equitable assignment was articulated by the
    House of Lords in
Swiss Bank Corporation
    v. Lloyds Bank
, [1981] 2 All E.R. 449 (H.L.), at p. 453 as follows:

The law as to equitable
    assignment, as stated by Lord Truro in
Rodick
    v. Gandell
((1852) 1 De GM & G 763 at 777-778, 42 ER 749 at 754) is
    this: The extent of the principle to be deduced is that
an agreement

between a debtor
    and a creditor
that the debt owing shall be paid out of a specific fund
    coming to the debtor, or an order given by the debtor to his creditor upon a
    person owing money or holding funds belonging to the giver of the order,
    directing such person to pay such funds to the creditor,
will create a valid equitable charge
upon such fund, in other
    words, will operate as an equitable assignment of the debts or fund to which
    the order refers. ... This is but an instance of a familiar doctrine of equity
    that
a contract for valuable
    consideration
to transfer or charge a subject matter passes a beneficial
    interest by way of property in that subject matter if
the contract
is one of which a court of equity will decree specific
    performance.  [Emphasis added.]

[58]

Here, however, there is no agreement that Mrs.
    Thibodeaus equalization payment will be made out of her husbands share of the
    sale proceeds.  There is an arbitration
    award, incorporated into a court order.  I do not know that the doctrine of equitable assignment extends to the
    operation of court orders, as opposed to voluntary agreements between the
    parties.  A court order operates as an
    authoritative direction from the court.    As
    explained above, whether an order respecting the payment of an equalization
    amount creates more than a debtor-creditor relationship in the form of some
    proprietary or trust interest, or charge against a fund or property, depends
    upon intention of the trier of fact and the terms of the order itself.  It is neither helpful nor accurate to
    characterize the order as operating in the form of an equitable assignment.

The Trustee and the Bank in the Shoes of the Payor Spouse

[59]

Mr. Klotz also submits that the trustee  and its
    assignee, the Bank  step into Mr. Thibodeaus shoes and cannot resile from his
    obligation to direct the sale proceeds to Mrs. Thibodeau in accordance with the
    award.  This argument is simply a
    re-formulation of those already rejected above and adds nothing in my
    view.  It cannot succeed.

Conclusion
    Regarding the Priority Issue

[60]

For all of the foregoing reasons, I reject the argument
    that the arbitrators award  as subsequently incorporated into the court order
     created a trust-like obligation enforceable against Mr. Thibodeaus share of
    the proceeds of sale of the matrimonial home in priority to the claim of the
    Trustee in bankruptcy.  I would give effect
    to this ground of appeal.

The RRSP Issue

[61]

As a second ground of appeal, Mr. Thibodeau contends
    that the motion judge erred in ordering the balance of the funds in his RRSP
    transferred to Mrs. Thibodeau in these circumstances.  I agree that she did.

[62]

Mr. Thibodeaus RRSP is exempt from the bankruptcy
    proceeding and does not form part of the property of the bankrupt vesting in
    the trustee: BIA, s. 67(1
)(
b.3).  At the time of the motion the RRSP funds
    consisted of approximately $75,000 in an account with Transamerica Segregated
    Funds.  Subsequent to his assignment in
    bankruptcy  and therefore after the commencement of this motion  Mr.
    Thibodeau transferred these funds into an insurance-protected RRSP account with
    Transamerica, thus seeking to make the funds exempt from seizure under s.
    196(2) of the
Insurance Act,
R.S.O.
    1990, c. I.8.

[63]

The appeal was argued before us on the basis that Mrs.
    Thibodeau had been granted leave by the motion judges order of October 17,
    2008  as the motion judge put it in her May 11, 2009 reasons  to proceed
    with her claim to the proceeds from the husbands RRSPs.  Of what her claim to the proceeds consisted,
    is not clear from the record, but I assume that the claim is (a) to recover the
    outstanding spousal support arrears (a claim that is not released on Mr.
    Thibodeaus discharge from bankruptcy) and (b) her claim to enforce the
    equalization payment (a claim that is released upon discharge).  The parties agree that no relief specific to
    the RRSP funds of either party was asserted in the arbitration proceedings.

[3]

[64]

On behalf of Mr. Thibodeau, Mr. Christie relied heavily
    on s. 196(2) of the
Insurance Act
.  He argues that no proprietary claim has been
    asserted by Mrs. Thibodeau in these proceedings and submits that s. 196(2) is a
    complete bar to any enforcement proceedings against the RRSP funds.  Section 196(2) states:

While a designation in
    favour of a spouse, child, grandchild or parent of a person whose life is
    insured, or any of
them,
is in effect, the rights and
    interests of the insured in the insurance money and in the contract are exempt
    from execution or seizure.

[65]

I question whether the motion judge was correct in
    stating that s. 196(2) does not fetter the courts jurisdiction to order the
    transfer of property under s. 9(1
)(
d) of the
Family Law Act
.  However, it is not necessary to decide this
    point because I agree with Mr. Klotz that the transfer of the RRSP into an
    insurance-protected RRSP is of no consequence for purposes of this motion and
    appeal.  Both must be decided on the
    basis of the facts existing when the motion was launched, and the transfer was
    not made until after the motion was launched: see
Graystone Properties Ltd. v. Smith
(1982), 39 O.R. (2d) 709, at p.
    712 (C.A.);
LeBlanc v. York Catholic
    District School Board
(2002), 61 O.R. (3d) 686 (S.C.), at paras. 22-23.

[66]

The fundamental problem with the motion judges
    disposition of the RRSP issue relates to her order to transfer the asset to
    Mrs. Thibodeau in the circumstances.  She
    had before her a motion for the enforcement of the arbitrators award, pursuant
    to s. 59.5 (since repealed) and s. 59.8 of the
Family Law Act
.  She erred in
    seeking to engraft
a
s. 9(1) order onto such a
    proceeding.

[67]

As noted above,
no
    claim
was asserted for a remedy
in
    specie
against the RRSPs.  The
    motion judge granted relief that was not claimed.

[68]

She sought to do so by relying on the variation powers
    of the court under Rule 59.06(2
)(
a) of the
Rules of Civil Procedure
, based upon the
    appellants intervening bankruptcy.  This
    reliance was misplaced for a number of reasons, however.

[69]

Rule 59.06(2
)(
a) permits a
    party to seek to have an order set aside or varied on the ground of ... facts
    arising or discovered after it was made.  Here, the bankruptcy of Mr. Thibodeau was a known fact at the time the
    order of October 17, 2008 incorporating the terms of the arbitration award was
    made.  The assignment was made on October
    16.  Indeed, it was the assignment in
    bankruptcy that triggered the emergency hearing that was held on October 17.

[70]

In any event  even if it could be argued that the date
    of the arbitration award was the operative
date,
and
    not the date of the incorporating order (about which I am dubious)  there is
    more than a technical basis for interfering with the motion judges disposition
    of the RRSP issue.  I do not say that a
    s. 59.8 incorporation order could never be varied on the basis of subsequently
    discovered facts pursuant to Rule 59.06(2
)(
a).  But the order could not be supported in these
    circumstances.  Various themes already discussed
    in these reasons, and some others, lead me to this conclusion.

[71]

First, the resolution of the equalization of net family
    property as between the parties  including the manner in which any payment was
    to be made, and subject to what conditions  was for the arbitrator to
    determine, using the powers entrusted in him pursuant to s. 9(1) of the
Family Law Act
.  Appropriately on this record, he chose not to
    shore up his payment award by resorting to his proprietary right authority to
    provide for a transfer or vesting of Mr. Thibodeaus property in Mrs.
    Thibodeau, or for security against or the imposition of a trust on, that
    property.  Instead, he opted to retain
    jurisdiction should any difficulties arise with respect to the enforcement of
    the equalization payment amount as between the parties.  This was his call, in my view, and not
    something for the motion judge to rectify in view of intervening events by tagging
a
s. 9(1) transfer of property application onto an
    enforcement motion pursuant to s. 59.8.

[72]

Section 59.8 is essentially an enforcement proceeding
    designed to turn a family arbitration award into a court order with the
    enforceability that goes with such an order.  Respectfully, it is not an opportunity for the Superior Court judge
    hearing the application to tweak or alter the arbitration award to conform to
    what the judge may think the arbitrator should have done.  Nor is it an opportunity to correct the
    award retroactively, the better to protect a payee spouse in the event of a
    subsequently occurring bankruptcy at the expense of other creditors.

[73]

Secondly, the same reservations I earlier expressed
    regarding the habitual creation of remedial or equitable trusts in situations
    where the legitimate claims of third parties may be affected, apply with equal
    force in this context.  To adapt the
    words of Ferrier J. in
McCoy
, resort
    to the proprietary rights powers of s. 9(1) in cases of pending or actual
    bankruptcy should not be something that happens routinely in family law
    cases.  Such an order provides an
    exception to the equalization payment regime in Ontario because it permits the
    court to impose a division of property regime remedy by depriving one spouse of
    his or her interest in the property and transferring that proprietary interest
    to the other spouse.  A subsequent
    bankruptcy should not normally lead to a variation order shoring up the terms
    of an equalization payment award or order in a way that impacts the rights of
    such third parties.

[74]

Finally, it should not simply be assumed  as, respectfully,
    the motion judge appears to have done  that if the arbitrator had been aware
    of the pending bankruptcy, a s. 9(1) order transferring the appellants RRSPs
    to Mrs. Thibodeau in satisfaction of her spousal support and equalization
    payment claims would have been granted.  It is one thing to say that, had the bankruptcy been known,
a
s. 9 claim would have been advanced.  It is another thing to say that such
    additional relief would have been awarded, however.


Conclusion
    With Respect to the RRSP Issue

[75]

For the foregoing reasons, I would also give effect to
    the ground of appeal concerning the transfer of Mr. Thibodeaus RRSPs to Mrs.
    Thibodeau.

DISPOSITION

[76]

In light of the above conclusions it is not necessary
    to deal with other grounds of appeal raised by the appellant.

[77]

I would allow the appeal, set aside paragraphs 5 and 7
    of the order dated May 11, 2009, and order that Mr. Thibodeaus share of the
    net proceeds of sale of the matrimonial home vest in the bankrupt estate to be
    distributed in accordance with the scheme of distribution set out in s. 136 of
    the BIA.  It follows from this that the
    payment of $171,000 to Mrs. Thibodeau pursuant to the order of Paisley J. dated
    February 3, 2009, could not have been made on account of the equalization
    payment due to her and must be attributed to support arrears entitled to
    preferred status pursuant to s. 136.

[78]

The costs of the appeal are payable by the respondent
    to the appellant Rodney Thibodeau in the amount of $15,000 and to the appellant
    Bank in the amount of $10,000.  These
    amounts are both inclusive of all disbursements and applicable taxes.

R.A. Blair J.A.

I agree Robert J.
    Sharpe J.A.

I agree Paul Rouleau
    J.A.

RELEASED:  February
    10, 2011





[1]
Section
    9(1) reads, in full, as follows:

In an application under section 7, the court may order,

a)

that one spouse pay to the other spouse the amount to
    which the court finds that spouse to be entitled under this Part;

b)

that security, including a charge on property, be
    given for the performance of an obligation imposed by the order;

c)

that, if necessary to avoid hardship, an amount
    referred to in clause (a) be paid in instalments during a period not exceeding
    ten years or that payment of all or part of the amount be delayed for a period
    not exceeding ten years; and

d)

that, if appropriate to satisfy an obligation imposed
    by the order,

(i)
property be transferred to or in trust for or vested
    in a spouse, whether absolutely, for life or for a term of years, or

(ii)

any
property be partitioned
    or sold.



[2]
See BIA,
    ss. 136(1
)(
d.1), 178(1)(b) and (c), 121(4) and 2.1.



[3]
I make
    these comments because the October 17, 2008 order simply grants leave to
    continue these proceedings, without indicating what the proceedings
    were.  The enforcement motion, which led
    to the October 17 order and to the later May 11, 2009 order now under appeal,
    did not assert any claim against the RRSPs, except for a request that none of
    the sale proceeds from the matrimonial home be paid into Mr. Thibodeaus RRSP
    account.


